OPINION OF THE COURT
PER CURIAM.
Appellants Renato P. Mariani, Michael L. Serafini, and Leo R. Del Serra were convicted on their pleas of guilty to Count One of two separate indictments, the first involving the illegal corporate reimbursement of campaign contributions, and the second involving the disposal of solid waste in a landfill in excess of the maximum permitted by state law. Following the pleas, there ensued extensive litigation over the various permutations which guideline sentencing so often involves, and surely involved in this somewhat complicated case. The District Court gave serious and extraordinarily careful consideration to every issue that was raised. On June 7, 2002, sentences of 22 months, 27 months, and 18 months, were imposed on *157Mariam, Serafini, and Del Serra, respectively, to be served concurrently.
On appeal, appellants have raised some new issues and some old ones in support of their bottom-line argument that the sentences should be lower than they are. After having carefully reviewed the sentences imposed and after having had the benefit of excellent oral argument from able counsel, we conclude that any error, if error there be, did not prejudice appellants. The judgments of sentence will, accordingly, be affirmed.